 In the Matter of WILLIAM D. LOVEGREN,AN INDIVIDUAL DOING BUSINESSAS LOVEGREN MILL COMPANYandWILLAMETTE VALLEY DISTRICTCOUNCIL,LUMBER&SAWMILL WORKERS,A. F. OF L.CaseNo. B-5843.-Decided September 6,1943Mr. William Lovegren,of Curtin,Oreg., for the Company.Mr. C. P.Richards,of Eugene,Oreg., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Willamette Valley District Council,Lumber & Sawmill Workers, A. F. of L., herein called the Union, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of William D. Lovegren, an individualdoing business as Lovegren Mill Company, Curtin, Oregon, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before John E. Hedrick,Trial Examiner.Said hearing was held at Eugene, Oregon, on Au-gust 18, 1943.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWilliam D. Lovegren is an individual doing business as LovegrenMill Company at Curtin, Oregon, where he is engaged in the operationof a sawmill and logging camp.The Company manufactures about7,000,000 board feet of lumber annually at its sawmill, approximately90 percent of which is shipped to points outside the State of Oregon.All logs used by the Company are felled within the State of Oregon.52 N. L. R. B., No. 78.485 486DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THEORGANIZATION INVOLVED'Willamette Valley District Council, Lumber and Sawmill Workersis a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the' exclusive col-lective bargaining representative of its employees because it doubtsthe Union's claim to a majority.,A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit -hereinafter found to beappropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find in substantial agreement with a stipulation of the parties,that all production, maintenance, and transportation employees at theCompany's mill and logging operations at Curtin, Oregon, excludingoffice employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IThe Field Examiner reported that the Union presented 15 membership-application cardshearing apparently genuine signatures of persons whose names appear on the Company'spay roll of July 28, 1943.There are approximately 50 employees in the appropriate unit. LOVEGREN MILL COMPANY487and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with William D. Love-gren, an individual doing business as Lovegren Mill Company, Curtin,Oregon, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Willamette Valley District Council, Lum-ber and Sawmill Workers, A. F. of L., for the purposes of collectivebargaining.CHAIRMAN MiLLIs took no part in the consideration of the aboveDecision and Direction of Election.